Matter of Porter v New York City Hous. Auth. (2020 NY Slip Op 02989)





Matter of Porter v New York City Hous. Auth.


2020 NY Slip Op 02989


Decided on May 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2020

Friedman, J.P., Richter, Kapnick, Mazzarelli, Gesmer, JJ.


6049 100546/16

[*1]In re Yvonne Porter, et al., Petitioners,
vNew York City Housing Authority, Respondent.


Yvonne Porter, petitioner pro se.
David I. Farber, New York City Housing Authority, New York, (Seth E. Kramer of counsel), for respondent.

Petition, brought pursuant to CPLR article 78 (transferred to the Court by order of Supreme Court, New York County [Andrea Masley, J.], entered January 13, 2017), seeking to annul the determination of respondent, dated December 14, 2015, which, to the extent challenged, after a hearing, denied petitioner Yvonne Porter's grievance seeking succession rights as a remaining family member to the tenancy of her late mother, unanimously dismissed, without costs, as academic.
We initially held this matter in abeyance because the Hearing Officer failed to address Porter's argument that she was entitled to remaining family member status on the basis that she resided with her mother with respondent's consent or approval (169 AD3d 455, 463 [1st Dept 2019], lv dismissed 34 NY3d 1010 [2019]). The matter was remanded and Porter's grievance was ultimately sustained. Accordingly, the proceeding is dismissed as academic.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2020
CLERK